Citation Nr: 0007450	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  93-09 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an October 1970 rating decision which denied claims of 
entitlement to service connection for a psychiatric disorder, 
residuals of a concussion, and residuals of shrapnel wounds.

2.  Entitlement to service connection for bilateral hearing 
loss, claimed as due to residuals of a concussion.

3.  Entitlement to service connection for tinnitus, claimed 
as due to residuals of a concussion.

4.  Entitlement to service connection for vertigo, claimed as 
due to residuals of a concussion.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs

WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This matter came before the Board of Veterans' Appeals on 
appeal from rating decisions of the Baltimore Regional Office 
(RO).  By a rating action in March 1993, the RO denied the 
veteran's claim of entitlement to service connection for 
vertigo.  A personal hearing was held at the RO in April 
1993, during which the veteran expressed his disagreement 
with the denial of his claim.  See Tomlin v. Brown, 5 
Vet.App. 355, 357-58 (1993) (holding that testimony at a 
hearing, once reduced to writing, can be construed as a 
notice of disagreement (NOD)).  A lay statement was received 
in April 1993.  A VA examination was conducted in April 1993; 
review of and addendum to the examination were reported in 
May 1993.  

By a rating action in January 1994, the RO found that there 
was no clear and unmistakable error in a rating decision of 
October 1970, which denied service connection for a 
psychiatric disorder, residuals of a concussion, and 
residuals of shrapnel wounds; the 1994 rating action also 
denied service connection for hearing loss, tinnitus, and 
vertigo, claimed as due to residuals of a concussion.  A 
supplemental statement of the case, regarding all those 
issues, was mailed to the veteran in February 1994.  A notice 
of disagreement with the January 1994 rating action was 
received in March 1994.  A VA compensation examination was 
conducted in July 1997.  A supplemental statement of the 
case, addressing the claim of service connection for hearing 
loss, tinnitus, and vertigo, was issued in December 1998.  A 
statement from the veteran, received in January 1999, was 
accepted as a substantive appeal with respect to the denial 
of service connection for hearing loss, tinnitus, and 
vertigo.  The case was received at the Board in April 1999.  

In addition to the foregoing, it is observed that the 
veteran's appeal also included a claim for an earlier 
effective date for the grant of service connection for the 
loss of use of his lower extremities.  However, by letter 
dated in August 1993, the veteran withdrew that claim from 
appellate consideration; accordingly, the only issues 
currently before the Board are as set out on the first page 
of this decision.  

The veteran has been represented throughout his appeal by the 
Maryland Department of Veterans Affairs, which submitted 
written argument to the Board in July 1999.  

FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or 
manifested until many years thereafter, and the medical 
evidence of record does not establish any etiological 
relationship between bilateral hearing loss and the veteran's 
service or any incident that occurred in service.  

2.  The veteran was treated for a brain concussion following 
a rocket blast in service in May 1969.  

3.  The veteran currently has tinnitus, and the evidence is 
in at least approximate balance as to whether tinnitus has 
been medically associated with his documented brain 
concussion sustained during active military service.  

4.  In May 1993, a VA physician indicated that causality for 
vertigo, on the basis of an etiological relationship with a 
concussion injury sustained in combat in Vietnam, was 
possible and could not be excluded.  

5.  The veteran's claim of entitlement to service connection 
for vertigo due to residuals of a concussion is plausible 
under the law.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss due to residuals of a concussion 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  With resolution of reasonable doubt in the veteran's 
favor, it is concluded that tinnitus was incurred in service. 
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).  

3.  The veteran's claim of entitlement to service connection 
for vertigo, claimed as due to residuals of a concussion, is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records reflect that the veteran entered 
active duty in December 1967.  Testing of his hearing, 
conducted that same month in conjunction with his entrance 
examination, revealed pure tone thresholds of -5, -5, and 5 
decibels in the right ear, and -5, -5, and 15 decibels in the 
left ear at the 500, 1000, and 4000 Hertz levels, 
respectively.

A clinical record cover sheet among the service medical 
records, dated May 14, 1969, indicates that, while serving in 
Vietnam, the veteran was admitted to an evacuation hospital 
the previous day.  It was reported that he had a diagnosis of 
a brain concussion as a result of being injured in hostile 
rocket blast on May 13, 1969.  The clinical records disclose 
that his examination upon admission revealed no wounds; the 
diagnostic impression was of concussion and anxiety reaction.  
The nursing notes indicate that, on the date of admission, 
neurological checks were negative, his vital signs were 
stable, and he was in no distress.  On May 14, his 
neurological and vital signs were negative for any 
abnormality,; he had apparently slept most of the night.  On 
that date, he was examined by a physician and discharged to 
duty; the examiner noted that the veteran had been observed 
for concussion, was neurologically intact, and was doing well 
at discharge.

The service medical records do not reflect any complaints or 
medical findings of hearing loss, tinnitus, or vertigo.  A 
report of X-ray study of the skull, performed in August 1969, 
noted a history of head injury, with current complaints of 
headaches and passing out.  It was noted that the examination 
showed no significant abnormality.  The service separation 
examination, conducted in November 1969, reported no 
pertinent abnormal findings.  Testing of hearing acuity 
revealed pure tone thresholds of 0, 0, 0, and 0 decibels in 
both ears at the 500, 1000, 2000, and 4000 Hertz levels. 

Postservice medical records dated from 1979 through 1990, 
including VA as well as private treatment reports, reflect 
clinical evaluation and treatment for several unrelated 
disabilities.  Among those records was the report of a VA 
neurological examination, conducted in February 1982, which 
indicated that the veteran reported having sustained a 
shrapnel wound in the right side of the face and forehead and 
being knocked unconscious during service.  The veteran 
reported that, since that time, he had had headaches once or 
twice a week, which would last approximately two hours; he 
also indicated that he had passed out on two or three 
occasions.  On examination, it was noted that his hearing was 
within normal limits.  A neurological evaluation was also 
reported to be within normal limits.  It was noted that the 
veteran had a history of post-traumatic headaches.  

Received in September 1991 was a VA hospital discharge 
record, dated from August 1991 to September 1991, which 
reflects hospitalization and treatment for an unrelated 
neurological disorder.  Received in October 1991 were VA 
medical records dated from January 1982 to October 1991, 
reflecting clinical evaluation for several disabilities.  
During a clinical evaluation in September 1991, the veteran 
complained of occasional lightheadedness and nausea ever 
since military service in Vietnam.  A medical statement dated 
in March 1992 reflects discussion of an unrelated psychiatric 
disorder.  

Of record is a medical statement from a VA audiologist, dated 
June 30, 1992, indicating that the veteran was seen in the 
audiology and speech pathology service on September 19, 1991, 
to determine the cause of his balance/vertigo problem.  The 
examiner noted that the veteran's medical history revealed 
numbness of the arms and legs, head trauma, exposure to Agent 
Orange, a balance problem, and post-traumatic stress disorder 
(PTSD).  The examiner reported that the veteran was evaluated 
for his hearing on June 29, 1992, at which time he reported 
that his vertigo had increased.  The examiner noted that test 
findings suggested normal hearing through 3000 Hertz in the 
right ear and 2000 Hertz in the left ear, with mild to 
moderate decrease of hearing sensitivity for the higher 
frequencies.  Poor speech recognition was noted for the left 
ear.  The examiner further noted that electro-nystagmography 
(ENG) findings suggested a central dysfunction which, coupled 
with numbness of the arms and legs, could cause the veteran 
to lose his orientation in space, causing him to fall.  The 
examiner explained that the veteran's inability to orient 
himself in space might, over time, increase his chances of 
physical injury due to loss of balance.  He noted that the 
veteran would occasionally experience vertigo, and he would 
have difficulties following conversational speech, especially 
from the left side, in the presence of background noise.  He 
further noted that the veteran would experience tinnitus and 
head noises as a characteristic of his hearing loss.  

At his personal hearing in July 1992, the veteran testified 
that his vertigo had developed as a direct result of his 
multiple facial wounds, which he received during combat in 
Vietnam.  The veteran indicated that he was diagnosed as 
suffering from vertigo in September 1991.  The veteran's wife 
reported that they had been married for 12 years, and she had 
started noticing the symptoms of poor balance and a tendency 
to fall a while ago.  

During a VA examination in October 1992, it was noted that 
the veteran had occasional falling episodes, which began 
around 1979 or 1980, and basically had episodes in which he 
became dizzy and would fall and hurt himself.  It was noted 
that the veteran had been evaluated and had an abnormal ENG, 
indicating central dysfunction.  Following an evaluation, the 
pertinent diagnosis was peripheral neuropathy.  

The veteran was afforded a neurological evaluation in 
February 1993, at which time it was noted that he had begun 
complaining of dizziness in 1969; ENG's of September 1991 and 
June 1992 had suggested central dysfunction with abnormal 
saccade tracings and frequent falls because of unsteadiness.  
On examination, the veteran was alert and oriented "times 
3"; cranial nerves II through XII were intact.  He was 
described as being very tremulous.  Finger-to-nose and heel-
to-shin coordination was intact.  Rapid alternating movements 
were done moderately poorly, bilaterally.  Gait was very 
hesitant and broad-based, and the veteran required assistance 
in walking.  It was noted that he fell on attempting to close 
his stance or tandem walk.  The Romberg test was markedly 
positive.  The pertinent diagnoses were peripheral neuropathy 
and vertigo, apparently secondary to central dysfunction.  

On an authorized audiological evaluation in February 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

0
0
10
20
LEFT

10
15
35
55

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 56 percent in the left ear.  It 
was noted that there was mild-to-moderate high frequency 
hearing loss in the left ear; hearing loss was essentially 
normal in the right ear, with evidence of a slight decrease 
of hearing in the higher frequencies.  The veteran reported 
tinnitus bilaterally.  It was also reported that ENG revealed 
a 6 percent left-sided weakness with strong evidence of 
central vestibular dysfunction that would cause the veteran 
to exhibit balance difficulties.  

In an addendum to the February 1993 neurological examination, 
prepared in March 1993, the VA physician who had conducted 
the examination opined that, although the patient attributed 
his vertigo to a head injury sustained in the military in 
1969, it appeared from a review of the records that no 
significantly severe head injury was really established.  The 
physician indicated that his current diagnostic impression 
was of peripheral neuropathy, and that the patient's vertigo 
is very likely based upon emotional problems rather than 
organic impairments.  

In April 1993, the Adjudication Officer at the RO requested a 
clarification of the veteran's diagnosis from the VAMC in 
Baltimore.  In response, a statement was provided, later that 
month, by the physician who had conducted the October 1992 VA 
examination.  Upon review of the claims file and the previous 
examination findings, the physician stated that there was no 
indication that the veteran had a head injury, or that he was 
complaining of dizziness, until 1979 or 1989.  He stated that 
he was unable to find any evidence of service connection; his 
diagnostic impression was of vertigo and peripheral 
neuropathy, both of unknown etiology.  

Received in April 1993 were duplicate VA treatment records 
dated from July 1981 to June 1992, the findings of which were 
previously discussed above.

Also received in April 1993 was a copy of General Orders from 
the Department of the Army, dated in May 1969, indicating 
that the veteran was awarded the Purple Heart medal, for 
wounds received in connection with military operations 
against a hostile force, based upon action on April 20, 1969.  
Also received in April 1993 was a statement from [redacted]
[redacted], indicating that he had served with Company D, 3rd 
Battalion, 21st Infantry, of the 196th Brigade in Vietnam 
during the period from June 1968 to June 1969.  Mr. [redacted] 
noted that the veteran had served with the same unit during 
that period of time.  Mr. [redacted] described an incident which 
occurred on April 20, 1969, when an incoming enemy rocket had 
exploded near the unit.  Mr. [redacted] indicated that he was 
temporarily knocked unconscious, when he came to his senses 
moments later, their company had backed into the woods and 
taken a position.  He reported that the veteran was beside 
him, his face covered with blood and complaining that he was 
blind.  Mr. [redacted] stated that he carried the veteran to 
where the company had taken its position, and helped put him 
on a helicopter.  He noted that the veteran was obviously in 
pain and out of control.  That was the last he saw of the 
veteran.  

At another personal hearing, in April 1993, the veteran 
testified that he suffered a head injury in service as a 
result of rocket attack that blinded him for 3 days, and had 
caused his current balance problems.  The veteran contended 
that, although a VA examination in 1992 indicated that his 
hearing was within normal limits, he was recently issued a 
hearing aid.  

With further regard to the aforementioned April 1993 
statement as to the etiology of the claimed disorders, a 
handwritten annotation by another physician, dated in May 
1993, appears thereon.  The latter entry indicates that 
additional evidence recently secured from the VARO confirmed 
a brief hospital admission in Vietnam for concussion and 
anxiety.  It was further noted, "At this time examinations 
cannot establish causality for vertigo and cannot exclude 
causality."  Also, in a typewritten memorandum bearing the 
same date, that physician reiterated, "The record now 
documents concussion experienced in Vietnam.  Causality for 
vertigo is possible and cannot be excluded. . . .  The 
veteran functionally is incapacit[at]ed and is limited at 
this time to a wheelchair.  How much the disability is 
related to neuropathy, PTSD and vertigo is impossible to 
define."

In addition, the March 1993 medical statement also bears a 
handwritten anotation, dated in May 1993, by the physician 
who had conducted the February 1993 examination.  The latter 
entry indicates that additional evidence from Vietnam from 
1969 had just been reviewed, showing that the veteran had 
sustained a head injury, with mild concussion and anxiety 
reaction, and with neurological examination intact.  It was 
further noted that the veteran had been observed overnight 
and then discharged, with no record of neurological sequelae.

On the authorized audiological evaluation in July 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
40
LEFT
15
10
15
30
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
pertinent diagnosis was moderate high frequency sensorineural 
hearing loss, bilateral.  The examiner indicated that the 
veteran still reported occasional tinnitus, bilateral.  The 
examiner stated that the veteran had occasional high pitched 
tinnitus, bilaterally, which has been present since military 
service.  

II.  Legal analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1999).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred by such 
service satisfactory lay or other evidence of service 
incurrence of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (1999).  

The United States Court of Appeals for Veterans Claims has 
established criteria for the determination of a well-grounded 
claim, based upon the chronicity and 

continuity of symptomatology provisions of 38 C.F.R. 
§ 3.303(b).  The Court has held that the chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet.App. 488, 493 
(1997).  The standard by which lay evidence suffices to 
demonstrate that a current disability relates to a disability 
suffered during service is whether a competent medical 
opinion is required to identify whether a present disability 
is related to an inservice disability, or whether such a 
determination can be made by the observation of a lay person.  
Id., at 495.  

The initial question that must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well-grounded;" that is, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997) cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

A.  Service connection for bilateral hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

After careful review of the evidentiary record, the Board 
notes that the service medical records are completely devoid 
of any complaints, findings, or diagnoses of hearing loss.  
Post-service medical records, including VA examinations and 
reports of hospitalization in the 1970's and 1980's, also 
fail to show any complaints, findings, or diagnoses of 
hearing loss.  The earliest medical evidence of hearing loss 
was found many years following the veteran's discharge from 
military service; a mild to moderate hearing loss in the left 
ear was noted in February 1993, and bilateral moderate 
sensorineural hearing loss was found in July 1997.  In 
addition, there is no competent medical evidence of record 
which relates the veteran's currently diagnosed hearing loss 
to military service or any injury therein.  

Although the veteran in seeking service connection for a 
hearing disability may reasonably be seen as relying upon 
Hensley v. Brown, 5 Vet.App. 155 (1993), and 38 U.S.C.A. 
§ 1154, the Board must point out that the claim lacks medical 
nexus evidence critical to a well-grounded claim, and neither 
authority cited would create an exception to that requirement 
in this case.  The Court of Appeals for the Federal Circuit 
has held that, although the combat-veteran rules 
"considerably lighten" the evidentiary burden for the 
claimant, section 1154(b) "does not create a statutory 
presumption" and the issue of service connection is still a 
question of fact to be resolved by VA.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  Moreover, the Court of Appeals 
for Veterans Claims has reaffirmed that the Collette decision 
did not affect the Caluza requirements.  Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).  While the Board acknowledges 
that the evidence of record clearly indicates that the 
veteran sustained a brain concussion as a result of a rocket 
explosion in service, no medical provider has ever reported 
that there is a causal connection between current bilateral 
hearing loss and military service.  It is noted that 
audiometric testing was normal at all times during service, 
to include upon testing in November 1969, shortly before 
service separation.  

The veteran's lay statements, standing alone, do not provide 
a basis to conclude that his current bilateral hearing loss 
is due to service or any occurrence therein.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  We have also considered 
the dictates set forth by the Court in Savage; however, the 
Court still requires a medical nexus between service and the 
hearing loss, and this case does not present such medical 
evidence.  Thus, all the requirements of Caluza are not met 
for the claim for service connection for bilateral hearing 
loss, and the Board must find that service connection for his 
disability is not well grounded, and the claim must be 
denied. 

B.  Service connection for tinnitus

The Board observes that, with respect to the claim of 
entitlement to service connection for tinnitus, the veteran 
has established a well-grounded claim.  While the service 
medical records do not reflect any complaints or findings of 
tinnitus, the record clearly documents that he suffered a 
concussion as a result of a rocket explosion in service in 
May 1969.  It is noteworthy that the record contains a notice 
of award of the Purple Heart medal to the veteran for 
injuries sustained in Vietnam, and there is a "buddy" 
statement of record which confirms that the veteran was 
injured during a rocket attack in service.  In addition, 
there is supporting evidence of current tinnitus and 
competent medical evidence which establishes a nexus between 
tinnitus and military service.  The report of a VA 
examination conducted in July 1997 provides competent 
evidence of a nexus between in-service events and the current 
disability; at that time, the examiner stated that the 
veteran had occasional high pitched tinnitus, bilaterally, 
which had been present since the military accident.  

In light of the medical evidence of record, including the VA 
examiner's opinion, and resolving any reasonable doubt in 
this combat veteran's favor, as required under the provisions 
of 38 U.S.C.A. §§ 5107(b) and 1154(b), the Board concludes 
that the veteran's current complaints of tinnitus cannot be 
disassociated from the concussion he suffered in service as a 
result of a rocket attack.  Accordingly, the Board concludes 
that service connection for tinnitus is warranted.  

C.  Service connection for vertigo

As already noted, the service medical records show that the 
veteran suffered a brain concussion as a result of a rocket 
explosion in Vietnam in May 1969; the report of an X-ray 
study of the skull, performed in August 1969, reported a past 
history of head injury, with current complaints of headaches 
and passing out.  Moreover, the evidence demonstrates that 
the veteran has consistently reported problems with dizziness 
and passing out since 1969, and he has been diagnosed with 
vertigo since June 1992.  In addition to the June 1992 VA 
audiologist report noting a problem with vertigo, February, 
April, and May 1993 VA examinations and clinical records 
noted findings of vertigo.  These findings document competent 
medical evidence of a current diagnosis of vertigo, thereby 
satisfying the first two elements of a well-grounded claim.  
See id.  

Therefore, in order for the claim to be well-grounded, the 
record must include competent medical evidence of a nexus, or 
link, between the current disorder and service.  Of 
particular importance are the May 1993 medical reports by a 
VA physician who, acknowledging that the record contained 
recently available documentation that the veteran sustained a 
concussion during service in Vietnam, noted that causality 
for vertigo (presumably, to the inservice concussion injury) 
was possible and could not be excluded.  In the opinion of 
the Board, this comment is sufficient to well ground the 
claim for service connection.

Medical opinion evidence need not be expressed in terms of 
medical certainty.  Lathan v. Brown, 7 Vet.App. 359 (1995).  
The "use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology, and such 
language is not always too speculative for purposes of 
finding a claim well grounded."  Lee v. Brown, 10 Vet.App. 
336, 339 (1997).  Compare Tirpak v. Derwinski, 2 Vet.App. 609 
(1992) (doctor's statement that service-connected injuries 
"may or may not" have contributed to veteran's death was 
too speculative to create nexus).  See also Mattern v. West, 
12 Vet. App. 222 (1999) (holding that a well-grounded claim 
needs only to be plausible, not conclusive).  

The record shows, therefore, presuming the truthfulness of 
this evidence, Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993), a current 
disorder, an injury in service, and a link between the 
current disorder and service, thereby satisfying the three 
elements of a well-grounded claim.  See Caluza, 7 Vet.App. at 
506.  Thus, the veteran has presented a claim that is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  


ORDER

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is denied as not well grounded.  

Service connection for tinnitus is granted.  

To the extent the Board has determined that the veteran's 
claim of entitlement to service connection for vertigo due to 
residuals of a concussion is well grounded, the appeal is 
granted.  


REMAND

As the claim of service connection for vertigo due to 
residuals of a concussion is well grounded, VA is under a 
duty to assist the veteran in further development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet.App. at 81.  The 
duty to assist is neither optional nor discretionary.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  The United States Court 
of Appeals for Veterans Claims has also held that the duty to 
assist includes the duty to obtain adequate and 
contemporaneous VA examinations.  Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet.App. 371, 377 (1993).  In this case, 
a VA examination is needed to address the medical issue 
presented on appeal.  

The postservice VA medical evidence is conflicting as to the 
etiology of the veteran's vestibular dysfunction/vertigo.  
While a diagnosis of vertigo was reported on VA examinations 
in February and April 1993, the examiners indicated that the 
etiology was unknown.  However, upon review of previously 
unavailable evidence documenting the veteran's inservice 
concussion injury, a physician subsequently indicated, as 
discussed above, that the veteran's vertigo was possibly 
caused by his inservice concussion.  It is clear from the 
record that, although the RO attempted to secure a 
comprehensive medical opinion as to the etiology of the 
veteran's vertigo, the physicians involved did not have 
access to all pertinent records at all stages of their 
review/examination of the veteran.  In view of the foregoing, 
the Board finds that the record raises a close, and as yet 
unresolved question as to the etiology of the veteran's 
vertigo.  

On another matter, the Board further notes that, in August 
1970, the veteran filed a claim for service connection for 
various conditions, including anxiety reaction, concussion, 
and shrapnel wounds.  The veteran was notified by letter from 
the RO in October 1970, that, due to his failure to report 
for a VA examination, his claim was denied.  The veteran did 
not appeal that decision.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) filed 
in June 1993, the veteran raised the issue of whether the 
October 1970 rating action, which denied service connection 
for anxiety reaction, concussion, and shrapnel wounds, was a 
product of clear and unmistakable error (CUE).  This CUE 
claim was initially adjudicated in a rating action of January 
1994.  The RO determined that the October 1970 rating action 
did not contain CUE in its denial of service connection for 
the above-cited issues.  A supplemental statement of the case 
(SSOC), addressing other issues already on appeal, was issued 
in February 1994.  That SSOC included notice as to the denial 
of the CUE claim, and noted that it had not previously been 
in appellate status.  In the letter transmitting the SSOC, 
the veteran was informed that, "If you have already filed a 
Substantive Appeal with respect to the issues contained in 
the original Statement of the Case or prior [SSOC], a 
response at this time is optional."  He was further advised 
that his case would be returned to the Board if no reply was 
received within 60 days.  

Because the veteran's CUE claim was first denied in the SSOC, 
the RO's February 1994 letter, although well-meaning, did not 
properly inform him of his appellate rights.  He was not 
advised that he needed to file a timely notice of 
disagreement (NOD) with the RO's initial denial of the CUE 
issue in the SSOC, if he wished to appeal that issue.  In 
fact, he was told that a response was optional. That advice 
would have been correct if he had already received notice of 
the CUE denial and filed an NOD, but he had not.

In a letter dated in March 1994, the veteran essentially 
argued that the October 1970 rating decision was clearly and 
unmistakably erroneous in its denial of service connection 
for a psychiatric disorder, residuals of a concussion, and 
shrapnel wounds.  In light of the procedural irregularities 
described above, and the confusion in the furnishing of the 
veteran's appellate rights as to his CUE claim, the Board 
finds that the veteran's statement in March 1994 constitutes 
a timely NOD with the RO's determination that the October 
1970 rating action did not include clear and unmistakable 
error.  

In light of the foregoing, the Board finds that the RO should 
issue an additional SSOC, which includes all relevant law and 
regulations as to the issue of CUE.  The transmittal letter 
accompanying the SSOC must properly inform the veteran of his 
appellate rights, specifically, that he has 60 days from the 
date of mailing of the SSOC in which to perfect his appeal by 
filing a substantive appeal.  The Board finds that a remand 
for this action is necessary.  See 38 C.F.R. §§ 19.9, 20.200, 
20.201 (1999); see also Manlincon v. West, 12 Vet.App. 238, 
240-241 (1999); Godfrey v. Brown, 7 Vet.App. 398 (1995); 
Archbold v. Brown, 9 Vet.App. 124 (1996).  

In view of the foregoing, and to ensure full compliance with 
due process requirements, the case is hereby REMANDED to the 
RO for the following development: 

1.  The veteran should be requested to identify 
all health care providers, VA and non-VA, who have 
examined and/or treated him for balance 
problems/vertigo since his discharge from service.  
All records, which are not duplicative of evidence 
already received, should be obtained and 
associated with the claims file.  

2.  The veteran should undergo a comprehensive VA 
neurological examination to determine the full 
nature and etiology of the veteran's vertigo.  All 
indicated tests and studies should be 
accomplished, and all clinical findings should be 
reported in detail.  The veteran's claims folder, 
along with a complete copy of this REMAND, must be 
made available to and be reviewed by the examiner.  
Based upon examination of the veteran and review 
of the case, and with particular attention to the 
service medical records, the examiner should 
render an opinion as to whether it is at least as 
likely as not that a relationship exists between 
the veteran's vertigo and his active military 
service, particularly the concussion which the 
veteran sustained in service, and, if so, the 
nature of that relationship.  All examination 
findings, along with the complete rationale for 
all opinions expressed and conclusions drawn (with 
citation, as necessary, to specific evidence of 
record) should be contained in a typewritten 
report.  

3.  After completion of the foregoing, and any 
other development shown to be warranted by the 
record, the RO should readjudicate the claim for 
service connection for vertigo on the merits, 
taking into consideration all applicable 
regulations and the relevant law noted above.  If 
the decision remains adverse to the veteran, both 
he and his representative should be provided a 
supplemental statement of the case, which 
summarizes the pertinent evidence, all applicable 
law and regulations, and reflects detailed reasons 
and bases for the decision.  They should then be 
afforded the applicable time period in which to 
respond.  

4.  The RO should ensure that any indicated 
further development is conducted with respect to 
the issue of whether the October 1970 rating 
action, which denied service connection for an 
anxiety reaction, concussion, and shrapnel wounds, 
contained clear and unmistakable error.  The claim 
should then be readjudicated with consideration of 
all evidence received since the last final 
determination.  In any event, if the claim remains 
denied, a supplemental statement of the case must 
be issued which addresses this issue and includes 
all relevant laws and regulations.  The veteran 
must be advised of the time in which he may file a 
substantive appeal.  Thereafter, if an appeal has 
been perfected, this issue should be returned to 
the Board.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No actions is required 
of the veteran unless he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



